Citation Nr: 0331901	
Decision Date: 11/18/03    Archive Date: 11/25/03

DOCKET NO.  98-12 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased rating for low back strain, 
currently evaluated as 40 percent disabling.

2.  Entitlement to service connection for degenerative joint 
disease of the left knee, status post left total knee 
arthroplasty.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Eric S. Leboff




INTRODUCTION

The veteran had active service from July 1942 until December 
1945 and from July 1967 until August 1967, with periods of 
active duty for training between March 1949 and December 
1980.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) from January 1998 and February 2002 
rating decisions of the Department of Veterans Affairs (VA), 
Regional Office (RO) in Detroit, Michigan.

The Board notes that the veteran was scheduled to appear at a 
personal hearing in May 2003.  However, the claims file 
indicates that he failed to report for the proceeding. 


REMAND

Veterans Claims Assistance Act

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5102, 5103, 5103A, 5107 
(West 2002)) became law.  This law redefined the obligations 
of VA with respect to the duty to assist and included an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits, 
including which evidence, if any, the veteran is expected to 
obtain and submit, and which evidence will be obtained by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The veteran's left knee service connection claim was filed on 
November 30, 2001.  Thus, it is clear that the VCAA applies 
with respect to that issue.  By contrast, the veteran's 
increased rating claim was filed prior to November 9, 2000.  
It is unclear, at this time, whether the VCAA applies to the 
increased rating claim because it was filed before enactment 
of the law.  See Kuzma v. Principi, No. 03-7032 (Fed. Cir., 
August 25, 2003).  However, the factual scenario in Kuzma, as 
well as in the prior Federal Circuit cases of Dyment and 
Bernklau cited therein, was that proceedings were complete 
before VA when the VCAA was enacted.  See Dyment v. Principi, 
287 F.3d 1377 (Fed. Cir. 2002), and Bernklau v. Principi, 291 
F.3d 795 (Fed. Cir. 2002).  Clearly, that is not the case 
here.  Furthermore, there is contrary legal precedent, see 
VAOPGCPREC 11-00, which holds the VCAA applies retroactively 
to claims pending on the date the law was enacted, such as 
the veteran's lumbosacral claim here.

The Board notes that the VCAA notice letter issued in May 
2003 did not reference the increased rating claim, nor 
outlined with sufficient specificity VA development activity 
relative to the service connection claim.  Therefore, the 
Board concludes a remand is needed for compliance with the 
notice and duty to assist provisions contained in the VCAA.  
It would be harmless for the Board to require compliance with 
the VCAA if it did not apply to the claims.  In fact, it 
would be more advantageous to the veteran.  The veteran may 
waive the right to notice and duty to assist required by the 
VCAA, although the record does not reflect that he has done 
so. 

Additionally, in a physician's statement dated in October 
1978, it was noted that a letter from A. D., M.D. of the 
Burns Clinic in Petosky, Michigan, was enclosed.  However, no 
such letter appears to be of record.  As Dr. A. D. is an 
arthritis specialist, records of treatment from that 
physician may be critical to the veteran's claim, and an 
attempt to retrieve them should be undertaken.  

Furthermore, the Board observes that, during the pendency of 
the appeal, the rating criteria pertaining to disabilities of 
the spine were amended effective September 23, 2002 and 
September 26, 2003.  See 67 Fed. Reg. 54345-54349 (Aug. 22, 
2002) and 68 Fed. Reg. 51454-51458 (Aug. 27, 2003).  The 
veteran has not yet been apprised of the new rating criteria.  
Moreover, VA last examined the veteran in 1997 for his low 
back strain.  Given the length of time since that 
examination, and given the change in criteria, the Board 
concludes that the veteran should be afforded another spine 
examination.



Accordingly, this case is REMANDED for the following:

1.  The RO should review the claims file 
and ensure that all notification and 
development actions required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See 38 C.F.R. § 3.159 (2003).  
The veteran should be specifically 
notified of what evidence is required to 
substantiate his claims.  Such notice 
should detail what evidence, if any, the 
veteran is to submit; and what evidence 
VA will obtain.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

Any notice given, or action taken 
thereafter, must comply with the holdings 
of Disabled American Veterans, et. al. v. 
Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003), and Paralyzed 
Veterans of America, et. al. v. Secretary 
of Veterans Affairs, Nos. 02-7007, -7008, 
-7009, -7010 (Fed. Cir., September 22, 
2003).  

2.  Contact the veteran and inquire as to 
the approximate dates during which he was 
treated by A. D., M.D. at the Burns 
Clinic in Petoskey, Michigan as 
referenced in the October 1978 
physician's statement of record.  Upon 
completion of all necessary 
authorization, an attempt should be made 
to acquire such treatment records.  All 
efforts to obtain these records, 
including follow-up requests, if 
appropriate, should be fully documented.  
If any records are not obtained, the 
claims file should so indicate, and the 
veteran should be informed of this fact 
and of what efforts were made to obtain 
the records.  Allow an appropriate period 
of time within which to respond.

3.  After obtaining the above records as 
available, or allowing the veteran an 
opportunity to submit any records not 
obtained, schedule him for a VA spine 
examination.  The examination must 
include complete range of motion 
findings.  Moreover, the examiner should 
note whether there is any additional 
limitation of function due to factors 
such as pain, weakness, fatigability, 
incoordination and pain on movement.  Any 
other necessary tests and procedures 
should be performed.  The claims file 
should be reviewed by the examiner in 
conjunction with the evaluation.  

4.  Then, after completing any other 
needed development and ensuring that the 
VA examination report is complete, 
readjudicate all issues, considering any 
newly submitted evidence.  With respect 
to the veteran's increased rating claim 
for low back strain, both the old version 
of 38 C.F.R. § 4.71a and the revised 
version, effective September 23, 2002 and 
September 26, 2003, must be contemplated.  
See 67 Fed. Reg. 54345-54349 (Aug. 22, 
2002) and 68 Fed. Reg. 51454-51458 (Aug. 
27, 2003).  

If any benefit sought on appeal remains 
denied, the appellant and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  Such supplemental statement of 
the case should specifically include the 
revised version of the spine regulations.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, as appropriate.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



	                  
_________________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




